Citation Nr: 0611922	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to increased evaluation for right eye iritis, 
rated 30 percent disabling prior to November 29, 2002 and 
bilateral eye iritis as a manifestation of multiple 
sclerosis, rated 30 percent disabling since November 29, 
2002.  

REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO).

This case was previously before the Board and, in June 2004 
and October 2005, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review. 


FINDINGS OF FACT

1.  Prior to November 29, 2002, right eye iritis was 
manifested by visual impairment correctable to 20/60 or 
better.

2.  Effective from November 29, 2002, bilateral eye iritis as 
a manifestation of multiple sclerosis is manifested by 
concentric contraction of the veteran's visual field, 
resulting in visual acuity impairment equivalent to 20/70 in 
the right eye, and 20/50 in the veteran's left eye.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation in 
excess of 30 percent for right eye iritis, prior to November 
29, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6070 (2005).

2.  The schedular criteria for an increased evaluation in 
excess of 30 percent for bilateral eye iritis as a 
manifestation of multiple sclerosis, effective from November 
29, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.84a, 4.124a Diagnostic Codes 6078, 
6080, 8018 (2005).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in January 2003, June 2004, and December 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claim, the relative duties of VA 
and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the January 2003 VCAA letter 
satisfied this requirement.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statement 
of the case (SSOC), and numerous letters over the years 
(including January 2003, June 2004, and December 2004 VCAA 
letters) informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOC and various letters informed 
him why the evidence on file was insufficient to grant the 
claim; what evidence the record revealed; what VA was doing 
to develop the claim; and what information and evidence was 
needed to substantiate his claim.  The VCAA letters 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for a 
higher rating, any question as to the appropriate effective 
date to be assigned is rendered moot.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the claim.

The service medical records show that the veteran was treated 
during service for symptoms in his right eye that were 
diagnosed as chronic iritis. During the work-up, examiners 
also suggested diagnoses of optic neuritis and papillitis of 
the right eye. 

A VA compensation examination in June 1971 noted that the 
veteran had complaints of blurred vision in the right eye.  
On examination, visual acuity was 20/30 plus in each eye 
corrected to 20/20-2 in each eye.  Impaired vision due to 
refractive error and residuals of iritis and possibly 
chorioretinitis of the right eye was diagnosed.

Service connection for residuals of right eye iritis was 
established by an RO rating action, dated in June 1971.  This 
disorder was rated as noncompensably disabling, effective 
from April 1971.

On a VA examination in June 1995, it was noted that the 
veteran's vision in the right eye was very poor.  Visual 
acuity in the right eye, uncorrected and corrected far 
vision, was counting fingers at one foot.  Uncorrected 
vision, near and far, in the left eye was J16 and 20/80, 
respectively.  Corrected vision, near and far, in the left 
eye was J3 and 20/50, respectively.  There were no visual 
field defects.  Right eye optic atrophy uveitis was 
diagnosed.

The disability evaluation for the veteran's right eye iritis 
was increased by the RO from noncompensable to 30 percent 
disabling under Diagnostic Code 6003-6070 of VA's Schedule 
for Rating Disabilities, effective from May 1995.

A report of an examination by a private physician in February 
1996 listed diagnoses of probable optic neuritis of the left 
eye and a dense cataract of the right eye.

A private eye physician wrote in December 2002 that he had 
seen the veteran for the previous eight years. He stated that 
the veteran had an optic neuropathy associated with previous 
episodes of optic neuritis from multiple sclerosis (MS).  The 
physician also indicated that the veteran had intermittent 
uveitis that was also related to MS.  He further noted that 
the veteran's best corrected visions are 20/30 in both eyes 
secondary to these problems.

VA optometry follow-up notes dated between March 2003 and 
June 2004 show measurements of right eye visual acuity 
ranging from 20/40 to 20/60 and left eye visual acuity 
ranging from 20/40 to 20/50-1.

On his most recent VA eye examination in April 2005, the 
veteran complained of decreased distance and near acuity, 
which has become progressively worse over the last few years.  
The examiner noted that this has affected both his central 
and side vision and resulted in reduced depth perception  
Visual acuity was measured as 20/50, bilaterally with best 
corrected visual acuity at distance of 20/40 plus.  It was 
also noted that the veteran had reduced visual fields, 
bilaterally.  

Goldman field examination results showed that in the right 
eye visual field in degrees temporally was 70, down 
temporally 65, down 55, down nasally 43, nasally 52, up 
nasally 30, up 20, and up temporally 28.  He had a total 
visual field in the right eye of 362 degrees.  Left eye 
visual field in degrees temporally was 72, down temporally 
65, down 54, down nasally 45, nasally 42, up nasally 40, up 
28, and up temporally 33.  He had a total visual field in the 
left eye of 379 degrees.    

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The first aspect of this claim is to determine if a rating in 
excess of 30 percent is warranted for the right eye iritis 
prior to November 29, 2002.

Generally, in establishing an evaluation for a service- 
connected disability, the use of manifestations not resulting 
from the service-connected disease or injury is to be 
avoided. 38 C.F.R. § 4.14. However, under certain 
circumstances, compensation is payable for the combinations 
of service-connected and non-service-connected disabilities 
as if both disabilities were service-connected, provided that 
the non-service-connected disability is not the result of 
willful misconduct. 38 U.S.C.A. § 1160; 38 C.F.R. § 3.383. 
For the eyes, the foregoing is applicable when there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non- 
service-connected disability. Id. As such, when evaluating 
the service-connected eye, it is proper to consider the non- 
service- connected eye as normal (20/40 or better), unless 
there is total blindness in both eyes. 38 U.S.C.A. § 1160 
(West 2002); 38 C.F.R. §§ 3.383, 4.79 (2004); Villano v. 
Brown, 10 Vet. App. 248 (1997).

The evidence does not reflect, nor does the veteran contend, 
that there is blindness in his previously non- service-
connected left eye. Thus, in evaluating his right eye 
disability prior to November 29, 2002, the non- service-
connected left eye vision will be considered 20/40, 
reflecting normal vision. It is also noted that in this case, 
corrected visual acuity in the left eye prior to November 29, 
2002 reveals essentially normal ratings.

While the Board notes the veteran's statements regarding his 
degree of visual impairment in the right eye, lay persons are 
not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Review of the entire evidence of record reveals that studies 
have shown the right eye visual impairment is corrected to 
20/60 or better on the examinations on file in connection 
with the veteran's current claim.  Applying Table V of 38 
C.F.R. § 4.84a  to assign a rating based on visual 
impairment, a 10 percent rating is warranted, based on 20/70 
or better corrected vision in the right eye. 38 C.F.R. § 
4.84a, Diagnostic Code 6079.

There is nothing to suggest that there is a basis for a 
higher schedular rating based on the veteran's right eye 
visual acuity during the appeal period.  Here, we note that 
the veteran right eye disability prior to November 29, 2002 
was rated by the RO as 30 percent based on findings on VA 
examination in June 1985 of light perception only in the 
right eye.  However, significant increase in right eye visual 
acuity essentially commensurate with his current visual 
acuity was attained following an extracapsular cataract 
extraction in 1996.  As such, an evaluation in excess of the 
30 percent assigned for the service-connected right eye prior 
to November 29, 2002 is not warranted. 

The next aspect of the claim to be determined is whether a 
rating in excess of 30 percent is warranted since November 
29, 2002 for bilateral iritis.

In this case, the Board has reviewed the recent medical 
evidence of record but finds that this evidence does not 
present a basis for an evaluation in excess of 30 percent. 

Here we note that an October 2005 Board decision granted the 
veteran service connection for multiple sclerosis and found 
that manifestations in both of the veteran's eyes are related 
to MS.  The Board notes that the minimum rating for multiple 
sclerosis pursuant to the rating schedule is 30 percent. See 
38 C.F.R. § 4.124a Diagnostic Code (DC) 8018 (2005).  
Multiple sclerosis may be rated from 30 percent to 100 
percent, based on impairment of motor, sensory, or mental 
function. 38 C.F.R. § 4.124a. 

Here, the veteran's visual acuity in both eyes as shown by 
the evidence above has remained relatively stable and 
continues to warrant no more than a 10 percent disability 
evaluation under the applicable diagnostic codes for 
impairment of central visual acuity.  See 38 C.F.R. § 3.4.54a 
(2005).  

The Board notes that in addition to decreased visual acuity, 
recent evidence also shows that the veteran has reduced 
visual fields bilaterally.  With respect to reduced fields of 
vision, the Rating Schedule provides that the extent of 
visual field contraction in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians. The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
Table III. The degrees lost are then added together to 
determine total degrees lost. This is subtracted from 500. 
The difference represents the total remaining degrees of 
visual field. The difference divided by eight represents the 
average contraction for rating purposes. 38 C.F.R. § 4.76a 
(2005).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The total is 500 
degrees.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating. 38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079, Table V.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080. Under that code, loss 
of temporal half of the visual field warranted a 30 percent 
rating if bilateral, a 10 percent rating if unilateral, or is 
rated as 20/70. Loss of the nasal half of the visual field 
bilaterally results in a 20 percent rating, unilaterally 
results in a 10 percent rating, or may be rated as 20/50. 
Concentric contraction of the visual field to 5 degrees, 
results in a 100 percent rating if bilateral, a 30 percent 
rating if unilateral, or may be rated as 5/200. Concentric 
contraction of the visual field to 15 degrees but not to 5 
degrees results in a 70 percent bilateral rating, a 20 
percent unilateral rating, or is rated as 20/200. Concentric 
contraction of the visual field to 30 degrees but not to 15 
degrees, bilaterally, results in a 50 percent rating, 
unilaterally results in a 10 percent rating, or is rated as 
20/100. Concentric contraction of the visual field to 45 
degrees but not to 30 degrees bilaterally results in a 30 
percent rating, unilaterally results in a 10 percent rating, 
or is rated as 20/70. A concentric contraction of the visual 
field to 60 degrees but not to 45 degrees results in a 
bilateral rating of 20 percent, a unilateral rating of 10 
percent, or rate as 20/50. 38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2004).

Demonstrable pathology commensurate with the functional loss 
will be required. The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less. 38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2) (2004).

Taking into account all relevant evidence, the Board finds 
that on field of vision testing in April 2005, the veteran 
had an average concentric contraction to 45 degrees in the 
right eye, and to 47 degrees in the left eye. Those findings 
correspond to a 20 percent rating for bilateral impairment of 
field vision under Diagnostic Code 6080.
 
As the veteran's impairment of visual acuity as shown by the 
evidence of record does not entitle him to more than a 20 
percent disability evaluation, he is more appropriately rated 
under the provisions of Diagnostic Code 8018,  This code as 
noted above provides for a minimum rating of 30 percent for 
MS.

Thus, the Board finds that the veteran is current properly 
rated as 30 percent disabled for his bilateral eye iritis as 
a manifestation of multiple sclerosis. As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied. 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Increased evaluations for right eye iritis, rated 30 percent 
disabling prior to November 29, 2002 and bilateral eye iritis 
as a manifestation of multiple sclerosis, rated 30 percent 
disabling since November 29, 2002 are denied.  



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


